Citation Nr: 1342662	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-08 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent disabling.  

2. Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to February 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In March 2009, the RO denied an increased rating for service-connected PTSD in excess of 50 percent disabling.  In November 2009, the RO denied entitlement to a TDIU.  

In November 2011, the Veteran testified before the undersigned at a Board videoconference hearing.  In January 2011, the Veteran (as well as her mother) testified before a decision review officer (DRO) at a hearing.  Transcripts of both hearings have been reviewed and are in the file.  

The issue of entitlement to an increased rating for PTSD, in excess of 50 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of a combination of her service-connected disabilities.  



CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002), 5107; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to a TDIU.  No further notice or assistance under the VCAA is necessary.  

Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that if there are two or more disabilities there is at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Such is the case here, The Veteran is service-connected for PTSD with anxiety and depression (50 percent disabling); left hip bursitis (20 percent disabling); and degenerative disc disease of the lumbar spine (20 percent disabling).  Her combined rating is 70 percent.  

Section 4.16(a) also states that marginal employment shall not be considered gainful employment.  The ability to work sporadically or just a few hours a day is not substantially gainful employment.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, 38 C.F.R. § 4.18 (2013) states that consideration is to be given to the circumstances of employment in individual claims where "the employment was only occasional, intermittent, tryout or unsuccessful ..."  

Here, the Board finds that a grant of TDIU is warranted because the particular combination of disabilities prevents substantially gainful employment.  In coming to this conclusion, the Board has reviewed the Veteran's entire medical and employment history.  

Regarding PTSD, initial VA examinations (prior to the filing of the claim) indicated she had moderate to serious symptoms and that even after she achieved a Bachelor's degree, she was dropped from full to part time at the jewelry store because she missed days due to medical appointments.  (See February 2006 and February 2009 VA examination reports.)  She has had a series of part-time jobs (waitressing, hostess, and sales).  The February 2009 examiner noted her Global Assessment of Functioning or GAF score of 50 was in the serious symptoms range.  She had difficulty at work and in relationships due to her temper.  She was able to support herself at that time, but her psychiatric symptoms seriously interfered with her employment and social functioning.  

In July 2009, Dr. D.P., her VA treating physician, wrote a letter stating that she left jobs due to her anxiety symptoms.  This short letter is supported by treatment notes from Dr. D.P. dated the same month and dated in February 2009.  In November 2011, Dr. J.N., a private provider, evaluated the Veteran psychiatrically and found that she had sleep difficulties, concentration problems, and anger issues among other symptoms.  A current GAF of 45 was assessed and Dr. J.N. opined that her symptoms would not enable her to effectively function in the workplace.  From February to March 2012, the Veteran participated in an in-patient PTSD program at a VA hospital; GAFs range from 48 to 60.  

As for the service-connected orthopedic disabilities, in November 2009 the VA examiner stated that her degenerative disc disease of the lumbar spine and left hip bursitis would have significant effects on her occupational abilities "with increased absenteeism and having to leave because of symptoms."  In October 2013, VA emergency room, history and physical as well as operative notes show the Veteran reported back pain and foot drop.  After her symptoms were investigated (nerve impingement was likely) she underwent a right L5-S1 hemilaminotomy and discectomy.  

While past employer statements from June to August 2009 show that she quit without notice, due to work life balance or because she was unhappy in the workplace, the Board finds the medical evidence more compelling in showing the entire disability picture.  Similarly, the Board finds the November 2009 VA PTSD examination report (which also contains factual inaccuracies) did not address the reality of the Veteran's disabilities and the job market when it stated that overall symptoms were mild and that she would do well "in a situation where she has the ability to interact with others in a prescribed way and in a place where her supervisors area aware of psychiatric difficulties."  

The November 2009 examiner seemed suggest that the Veteran could do marginal employment in a protected environment or sheltered workshop.  At the November 2011 Board hearing, her attorney stated unless she was an extremely sheltered setting with "the most understanding boss in the world" she would not be employable.  (Transcript, p 3.)  Indeed, such employment is not substantially gainful under 38 C.F.R. § 4.16(a).  

Based on the evidence, the Board will resolve doubt in the Veteran's favor and grant entitlement to a TDIU.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is granted.  


REMAND

In May 2009, the RO denied a claim for service connection for an increased rating for PTSD with anxiety and depression.  In June 2009, the Veteran filed a notice of disagreement (NOD) with this decision.  A statement of the case (SOC) has not been issued.  The Board is required to remand the appeal to the agency of original jurisdiction (AOJ) for the issuance of such a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

Issue a SOC to the Veteran and her attorney representative with regard to the claim for an increased rating for PTSD in excess of 50 percent.  The issue should not be certified to the Board unless a sufficient substantive appeal is received.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


